Citation Nr: 1744133	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-25 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left ankle disability. 

5.  Entitlement to service connection for a bilateral wrist disability.

6.  Entitlement to service connection for a bilateral leg disability.

7.  Entitlement to service connection for bilateral hammertoes.

8.  Entitlement to service connection for a bilateral hip disability. 

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and J. S.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1965. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of July 2012 and June 2013 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in July 2015.  

In March 2016, the Board reopened previously denied claims of service connection for a low back, right knee and left knee disability.  The Board also granted an increased rating for service-connected major depression and denied a higher rating for right ankle disability.  Finally, the Board remanded the remaining service connection issues and the TDIU claim to the RO for additional development.  

In April 2017, the Veteran submitted additional evidence.  This evidence is duplicative of evidence previously of record.  A waiver of RO jurisdiction is not needed.  See 38 C.F.R. 20.1304(c).  

The issue of entitlement to attorney fees is the subject of a separate decision under a different docket number, and that decision will be sent to the Veteran under separate cover.

The issues of service connection for a bilateral wrist condition and hearing loss are decided herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's bilateral wrist condition did not have its onset during service or is otherwise related to service, and is not related to his service-connected right ankle disability on a secondary basis.

2.  The Veteran's hearing loss did not have its onset during service or is otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral wrist disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria to establish service connection for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

(1) Wrists

The Veteran contends that he has a bilateral wrist condition that is the result of a personal assault during service or secondary to service-connected right ankle disability.

The Veteran is currently diagnosed with a chronic bilateral wrist sprain, as determined on a May 2016 VA examination.  

The Veteran wrote in a November 2012 statement that this condition is related to a physical assault during service.  He emphasized that there are no service treatment records (STRs) related to this event because his request at that time to get medical treatment was refused.  He wrote in a January 2012 statement that the condition has existed since service.  

Notwithstanding his statements, a nexus to service is not established.  The May 2016 VA examiner gave an opinion in May 2016 indicating that the wrist condition is less likely than not due to service or the service-connected right ankle disability.  With regard to direct service connection, the VA examiner reasoned that the rationale is in the medical records.  The Veteran was in service for an abbreviated period of time, 1 year, 1 month, 17 days, and there are no available pertinent STRs.  Therefore, in consideration of an abbreviated period of time in the military, no available pertinent STR and temporal relationships, the VA examiner concluded that it is less than likely that the bilateral wrist condition is directly related to military service.  

The Board notes that the VA examiner's rationale does not account for the Veteran's statements alleging an undocumented physical assault during service and continuous symptoms since service.  Nonetheless, the Veteran's statements have been inconsistent in this regard.  He specifically informed the VA examiner that the date of onset of his wrist symptoms was in 1990.  Because the Veteran has given inconsistent statements, his account of symptoms beginning from a physical assault during service cannot be considered reliable.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  This means, in turn, that the probative value of the VA examiner's opinion cannot be discounted for not taking the Veteran's positive statements into account.  

With regard to a secondary nexus, the VA examiner reasoned that it is medically impossible to relate the two; therefore, it is less than likely that the bilateral wrist condition is secondary to the right ankle osteoarthritis.  On this question, at present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the secondary nexus question at issue is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert.

The Board is remanding several other claims herein below due to inadequacies in this VA examiner's opinion.  Those same inadequacies are not present in the VA examiner's opinion as it pertains to the wrist.  As such, the Board finds the VA examiner's opinion to be the most probative evidence of record on the nexus question.  

In conclusion, the weight of the most competent and credible evidence establishes that the current bilateral wrist condition is unlikely to have resulted directly from service or secondary to the service-connected right ankle disability.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  

For this reason, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(2) Hearing Loss

The Veteran contends that he has hearing loss as a result of noise exposure during service.  He maintains that he fired weapons in service and was not given any ear protection.  Board Hr'g Tr. 13.  

The Board finds that the claim is denied as the evidence does not establish a nexus to service.  

The evidence establishes a current disability.  On VA examination in April 2016, his auditory thresholds upon puretone audiometry testing were as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
40
55
75
LEFT
30
30
75
80
80

Speech recognition scores were 96 percent right ear and 54 percent left ear.  

Because auditory thresholds at this examination were 40 decibels or greater in any of the frequencies, hearing impairment for VA purposes is established.  See 38 C.F.R. § 3.385.  In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to the claim.

There is also evidence of noise exposure during service.  The Veteran's testimony indicating exposure to weapons firing is competent and credible.  It is also consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Accordingly, it is as likely as not that he was exposed to loud noise during service.  

Nonetheless, a nexus to service is not established.  

The Veteran underwent a VA examination in April 2016 to address this question.  The VA examiner concluded that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The VA examiner reasoned that the Veteran stated that he is service connected for hearing loss and has VA issued hearing aids, but there was only the entrance audiometric data for review in the STRs.  The Veteran informed the VA examiner that his hearing loss occurred from the noise exposure during basic training since they did not provide hearing protection, which was the only noise exposure that the Veteran stated he was exposed to.  The VA examiner explained that she was unable to determine the cause of the Veteran's hearing loss without resorting to speculation due to the lack of additional information needed to make a professional opinion.  The VA examiner determined that a separation audiogram "would be helpful in case there was a change in the [V]eteran[']s hearing thresholds during his 1 year of service."

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clearly stated, and it was based on the relevant information, including the available in-service and post-service information.  Moreover, the examiner's explanation as to why she could not reach an opinion is understandable, and all inferences appear to follow from the facts and information given.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); Nieves-Rodriguez, 22 Vet. App. at 304.  

In this regard, the missing information cited by the VA examiner is not procurable because the VA examiner is referring to historical information in the STRs that is lost or unavailable and cannot be recreated at the present time.  There is no reason to remand the matter to attempt to obtain the missing information because all available STRS were mailed to the RO in June 2006.  There is no indication that the missing STRs might be procurable from any alternative records custodian.  Thus, that information is not obtainable, and the VA examiner is determined to have considered all procurable information.  See Jones, 23 Vet. App. at 390.  

Overall, the Board finds the VA examiner's opinion highly persuasive and probative.  To the extent the Veteran believes his current hearing impairment is related to service, it is commonly understood and within the Veteran's competency as a non-medical expert to understand that noise exposure can damage a person's hearing.  See United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir.  1989) (quoting United States v.  Henry, 849 F.2d 1534, 1537 (5th Cir.  1988) ("Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings."'")).  However, as demonstrated by the VA examiner's opinion, it is outside a lay person's competence to determine whether a nexus exists in any particular case, such as his.  

Of note, the Veteran wrote in a November 2011 statement that his hearing loss was shown in his service records.  As indicated, the VA examiner's opinion establishes that it is not possible to establish that a hearing loss started during service due to the lack of a discharge examination.  The Veteran's own opinion in this regard is not competent evidence that his hearing loss met the requirements of § 3.385 during service.  That section requires specific audiometric testing meeting the thresholds defined by VA as a disability, and the Veteran has not reported any audiometric testing date with such specificity.  Thus, his statement does not tend to establish chronicity during service.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016).  On this same basis, his statements are not competent evidence tending to establish a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  

Accordingly, the weight of the competent and credible evidence is not in equipoise in establishing that the current hearing loss is related to service.  A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).  However, the nexus element has not been substantiated here.

In sum, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and therefore, the claim of service connection for hearing loss must be denied.  See 38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a bilateral wrist disability is denied. 

Service connection for hearing loss is denied.  


REMAND

The Board has conducted a further review of the remaining issues, but finds that additional evidentiary development is warranted.  

The Board's prior remand directed the RO, in relevant part, to obtain a VA examination to address the possible relationship between the claimed disorders in the low back, right knee, left knee, left ankle, bilateral legs, bilateral hammertoes, and bilateral hips, and his period of service or his service-connected right ankle disability. 

Upon remand, VA examinations were conducted in May 2016.  The VA examiner gave negative opinions for all diagnoses, but the examiner's opinions appear to be based on an inaccurate factual premise.  

Most notably, for example, as it pertains to the low back, the VA examiner relied on a June 2014 statement from the Veteran indicating that his severe low back pain started after getting two knee replacements.  The VA examiner's reading of this June 2014 statement is mistaken.  The VA examiner appears to be inferring from this statement that the Veteran intended to mean that he did not have back pain prior to his knee replacements.  In fact, the medical records show complaints of "long standing low back pain" as early as March 1990, which was many years before his knee replacements and indicate an even earlier onset.  

Similarly, as it pertains to the left ankle, the VA examiner reasoned that "[t]here are no available medical records indicating a relationship between [the] left ankle condition and right ankle osteoarthritis."  In making this statement, the VA examiner did not account for a February 2012 VA examiner's opinion relating the right ankle osteoarthritis to service.  In justifying that opinion, the VA examiner's reasoning also addressed the left ankle:  

It is more likely than not that the [Veteran's] physical requirements in 1964 in poor fitting shoes contributed to his ankle osteoarthritis as the patient didn't have pain in feet prior to that.  The diagnosis states that there was osteoarthritis of right ankle but [the Veteran] stated both ankles were bothering him.

(Emphasis added.)  

The February 2012 VA examiner's rationale appears to indicate that she may have given a positive opinion for both ankles if such a question had been presented to her.  (The VA examiner was asked to address only the right ankle.)  The May 2016 VA examiner did not account for the February 2012 VA examiner's opinion.  

Aside from the factually inaccuracies, the May 2016 VA examiner's reasoning does not always follow from the available facts.  For instance, as it pertains to the knees, legs, hips, and hammertoes, the VA examiner reasoned that the diagnoses could not have resulted from the service-connected right ankle osteoarthritis because "right ankle osteoarthritis is an unilateral phenomenon; therefore pathophysiologically, it is less than likely that a unilateral phenomenon of one joint in a lower extremity can cause a bilateral phenomenon in other joints in the lower extremities."  This reasoning does not follow because the VA examiner also diagnosed a condition in the left ankle.  (The VA examiner did not perform x-rays on the left ankle, so did not diagnosis osteoarthritis, but nonetheless gave a diagnosis for the left ankle.)  

Although that left ankle condition is not currently service connected, the VA examiner's rationale does not account for the fact that the Veteran does not have a "unilateral phenomenon" in only the right ankle.  In this regard, any contribution of the right ankle to the onset or aggravation of the other conditions may be service-connected.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 141 (1997).  The VA examiner does not explain why the right ankle disability did not cause or aggravate the remaining diagnoses in either or both extremities, even if this was due to the combined impact of both ankle conditions.  

Because the VA examiner's opinions are not entirely adequate as to these claims, a new VA examination is necessary.  

The claim for a TDIU is procedurally intertwined with the remanded issues.  As such, it is also remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed low back, right knee, left knee, left ankle, bilateral legs, bilateral hammertoes, and bilateral hips.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant in the low back, right knee, left knee, left ankle, bilateral legs, bilateral hammertoes, and bilateral hips.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

As it pertains to the left ankle, the VA examiner's attention is directed to a February 2012 VA examiner's opinion indicating that both ankles were bothering him from service due to poor fitting shoes.  

(c)  If not directly related to service on the basis of question (b), is any diagnosis proximately due to, the result of, or caused by any other medical condition(s), to include the service-connected right ankle disability?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any diagnosis been aggravated (made worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  

In answering question (d), the examiner should understand that any degree of contribution by the right ankle, no matter how minor, should be considered aggravation.  

Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case (SSOC).  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


